Citation Nr: 0721855	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, to include as secondary to the service connected 
right elbow disability.

2.  Entitlement to service connection for cervical spine 
disability, to include as secondary to the service connected 
right elbow disability.

3.  Entitlement to service connection for right shoulder 
disability, to include as secondary to the service connected 
right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1967.  This appeal arises from an April 2003 rating decision 
by the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs.  In March 2007, the 
undersigned Acting Veterans Law Judge conducted a hearing 
regarding the issues on appeal.  


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that lumbar 
spine disability was not related to active service and was 
not caused or aggravated by his service-connected right elbow 
disability.

2.  A preponderance of the evidence demonstrates that 
cervical spine disability was not related to active service 
and was not caused or aggravated by his service-connected 
right elbow disability.

3.  A preponderance of the evidence demonstrates that right 
shoulder disability was not related to active service and was 
not caused or aggravated by his service-connected right elbow 
disability.




CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Cervical spine disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).

3.  Right shoulder disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Lumbar Spine Disability

The veteran's service medical records do not reflect any 
complaints or treatment for any disability of the lumbar 
spine.  The April 1967 separation exam noted a normal spine 
evaluation.  In 1979, many years after separation from active 
service, the veteran was in a train accident in which he 
injured his back.  The veteran filed a worker's compensation 
claim against his employer for the back injuries, and in an 
August 1981 deposition, the veteran related his lumbar and 
cervical back problems to the train accident.  The veteran 
has been diagnosed with lumbar intervertebral disc disease.  

In sum, the evidence of record does not show that a lumbar 
spine disability was incurred in service.  Moreover, no 
competent evidence of record reaches this conclusion.  
Therefore, entitlement to service connection is not possible 
on a direct basis.  However, the Board notes that the 
veteran's main contention is that his lumbar spine disability 
is related to his service connected right elbow disability.  

With respect to the secondary service connection claim, in 
July 2004, the veteran's private physician noted that he 
could not relate the low back problems to the service 
connected right elbow disability.  In fact, there is no 
medical evidence linking the veteran's lumbar spine 
disability to his right elbow disability, or to any incident 
of his active military service.  

Therefore, the veteran's lumbar spine disability is not 
proximately due to or the result of a service connected 
disability or related to his active military service.  The 
veteran's own theory of medical diagnosis and causation, as 
endorsed at his March 2007 hearing and in testimonial 
documents, cannot be accepted as competent evidence as he is 
not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Cervical Spine Disability

The veteran's service medical records do not reveal any 
complaints or treatment referable to the cervical spine.  The 
April 1967 separation exam noted a normal spine evaluation.  
In 1979, many years after separation from active service, the 
veteran was in a train accident in which he injured his neck.  
The veteran filed a worker's compensation claim against his 
employer for the neck injuries, and in an August 1981 
deposition, the veteran related his lumbar and cervical back 
problems to the train accident.

In sum, the evidence of record does not show that a cervical 
spine disability was incurred in service.  Moreover, no 
competent evidence of record reaches this conclusion.  
Therefore, entitlement to service connection is not possible 
on a direct basis.  However, the Board notes that the 
veteran's main contention is that his cervical spine 
disability is related to his service connected right elbow 
disability.  

With respect to the secondary service connection claim, the 
veteran's private physician noted in a July 2004 report that 
the right elbow disability "could have lead to some cervical 
problems."  

In December 2004, the veteran underwent a VA examination.  
After reviewing the claim's folder, the examiner diagnosed 
the veteran with cervical spine fusion of C3-4 and C5-6 with 
partial compression and stated that it was not likely that 
the cervical spine disability is secondary to the right elbow 
disability.  He found it more likely that the cervical 
disability was the result of other problems and associated 
age as opposed to active duty

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, the Board accords little probative value to the private 
examiner's opinion.  The examiner did not note that the 
veteran's records were available, and in addition, he only 
stated that the veteran's cervical spine disability "could" 
have been caused by the service connected right elbow 
disability.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  See also Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  Therefore, the VA examiner's 
opinion, which included a review of the claim's file, 
examination of the veteran, and an opinion with rationale, 
outweighs the opinion by the private examiner.   

Based on the above, the veteran's cervical spine disability 
is not proximately due to or the result of a service 
connected disability or related to his active military 
service.  The veteran's own theory of medical diagnosis and 
causation, as endorsed at his March 2007 hearing and in 
testimonial documents, cannot be accepted as competent 
evidence as he is not shown to possess the requisite training 
to speak to issues of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Right Shoulder Disability 

The veteran's service medical records do not how any 
complaints or treatment referable to the right shoulder.  The 
April 1967 separation exam noted only the right elbow 
disability of the upper extremities.  

In sum, the evidence of record does not show that a right 
shoulder disability was incurred in service.  Moreover, no 
competent evidence of record reaches this conclusion.  
Therefore, entitlement to service connection is not possible 
on a direct basis.  However, the Board notes that the 
veteran's main contention is that his right shoulder 
disability is related to his service connected right elbow 
disability.  

Regarding the secondary service connection claim, the 
veteran's private physician noted in a July 2004 record that 
he "could certainly relate" the right shoulder disability 
to the right elbow disability "because of the altered use of 
the elbow and limited movement with constant giving way 
symptoms of the elbow with shoulder compensation."  In 
December 2004, the veteran underwent a VA examination.  After 
reviewing the claim's folder, the examiner diagnosed the 
veteran with degenerative joint disease of the right shoulder 
and stated that it is not likely that the right shoulder 
disability is secondary to the right elbow disability.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, the Board accords little probative value to the private 
examiner's opinion because the examiner did not note that the 
veteran's records were available for review.  Therefore, the 
VA examiner's opinion, which included a review of the claim's 
file, examination of the veteran, and an opinion with 
rationale, outweighs the opinion by the private examiner.   

Therefore, the veteran's right shoulder disability is not 
proximately due to or the result of a service connected 
disability or related to his active military service.  The 
veteran's own theory of medical diagnosis and causation, as 
endorsed at his March 2007 hearing and in testimonial 
documents, cannot be accepted as competent evidence as he is 
not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2003, Jan. 2005).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was provided a medical examination 
in connection with the right shoulder and cervical spine 
disabilities.  A medical examination and opinion is not 
necessary for the lumbar spine disability.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's lumbar spine disability and military 
service exists, VA has no duty to obtain a medical opinion.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for lumbar spine 
disability, to include as secondary to the service connected 
right elbow disability, is denied.

Entitlement to service connection for cervical spine 
disability, to include as secondary to the service connected 
right elbow disability, is denied.

Entitlement to service connection for right shoulder 
disability, to include as secondary to the service connected 
right elbow disability, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


